04/16/2018
                     IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON

        BRUCE GUY, JR. ET AL. v. TENNESSEE SECONDARY SCHOOL
                        ATHLETIC ASSOCIATION

                      Appeal from the Chancery Court for Shelby County
                         No. CH-17-1704 Walter L. Evans, Judge
                          ___________________________________

                                 No. W2018-00082-COA-R3-CV
                             ___________________________________


       Because the order appealed is not a final judgment, we must dismiss this appeal
for lack of jurisdiction.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.W.S., KENNY ARMSTRONG, J., AND ARNOLD B. GOLDIN, J.

Richard Lee Colbert, Nashville, Tennessee, for the appellant, Tennessee Secondary
School Athletic Association.

Christopher S. Campbell, Memphis, Tennessee, for the appellees, Bruce Guy, Jr., Bruce
Guy, Sr., and Tanita Johnson.

                                    MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple
parties or multiple claims are involved in an action, any order that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties is not final or
appealable. Except where otherwise provided, this Court only has subject matter
jurisdiction over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990).
1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm,
           reverse or modify the actions of the trial court by memorandum opinion when a formal
           opinion would have no precedential value. When a case is decided by memorandum
           opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
           shall not be cited or relied on for any reason in any unrelated case.
       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the claim for a permanent injunction as set forth in the “Amended
Petition for Temporary Restraining Order, Temporary Injunction and Permanent
Injunction.” Although the trial order certified its order as a final judgment pursuant to
Rule 54.02 of the Tennessee Rules of Civil Procedure, we find that the order was
improvidently certified as final. Rule 54.02 of the Tennessee Rules of Civil Procedure
provides:

       When more than one claim for relief is present in an action, whether as a
       claim, counterclaim, cross claim, or third party claim, or when multiple
       parties are involved, the court, whether at law or in equity, may direct the
       entry of a final judgment as to one or more but fewer than all of the claims
       or parties only upon an express determination that there is no just reason for
       delay and upon an express direction for the entry of judgment. In the
       absence of such determination and direction, any order or other form of
       decision, however designated, that adjudicates fewer than all the claims or
       the rights and liabilities of fewer than all the parties shall not terminate the
       action as to any of the claims or parties, and the order or other form of
       decision is subject to revision at any time before the entry of the judgment
       adjudicating all the claims and the rights and liabilities of all the parties.

TENN. R. CIV. P. 54.02.

        Thus, according to the language of the Rule, certification of an order as final
pursuant to Rule 54.02 is not appropriate unless it disposes of an entire claim or is
dispositive with respect to a party. Irvin v. Irvin, No. M2010-01962-COA-R3-CV, 2011
WL 2436507, at *8 (Tenn. Ct. App. June 15, 2011). Rule 54.02 does not apply to all
orders that are interlocutory in nature, but rather only comes into play when there are
multiple parties, multiple claims, or both. Duffer v. Lawson, No. M2009-01057-COA-
R3-CV, 2010 WL 3488620, at *5 (Tenn. Ct. App. Sept. 3, 2010). Even if a trial court's
order includes the necessary language from Rule 54.02, a final judgment pursuant to the
rule is not appropriate unless it disposes of a claim or party. This Court has stated “[a]
claim denotes the aggregate of operative facts which give rise to a right enforceable in the
courts." Irvin at *8, n. 3 (quoting Chook v. Jones, No. W2008-02276-COA-R3-CV, 2010
WL 960319, at *3 (Tenn. Ct. App. Mar.17, 2010) (quoting Christus Gardens, Inc. v.
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., No. M2007-01104-COA-R3-
CV, 2008 WL 3833613, at *5 (Tenn. Ct. App. Aug.15, 2008) (quoting McIntyre v. First
Nat'l Bank of Cincinnati, 585 F.2d 190, 191 (6th Cir.1978))). Thus, based on the
language of the Rule, certification of an order as final pursuant to Rule 54.02 is not
                                            -2-
appropriate unless it disposes of an entire claim or is dispositive with respect to a party.
Irvin, 2011 WL 2436507, at *8.

        By Order entered on March 12, 2018, the Court directed Appellant to, within ten
(10) days of the entry of that Order, obtain entry of a final judgment in the trial court or
else to, within fifteen (15) days from the entry of that Order, show cause why this appeal
should not be dismissed for failure to appeal an appealable order or judgment. Our Order
of March 12, 2018, also provided that “[f]ailure to respond to this order within the time
provided herein could result in this appeal being dismissed without further notice.”

        On April 11, 2018, Appellant Tennessee Secondary School Association filed a
motion requesting an extension of time to file its brief. In the motion, Appellant stated
that Appellant did not believe it could satisfy either of the two options this Court offered
in its March 12, 2018, Order. Appellant also stated that it was anticipated that this Court
might dismiss this appeal, although the Court had not yet done so.

       By Order entered on April 10, 2018, the Court denied Appellant’s motion as moot.
As of this date, there is nothing before the Court indicating that a final judgment has been
entered in this matter.

                                       Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is
dismissed without prejudice and the case remanded to the trial court for further
proceedings consistent with this Opinion. Should a new appeal be filed, the Clerk of this
Court shall, upon request of either party, consolidate the record in this appeal with the
record filed in the new appeal. Costs of this appeal are taxed to the appellant, Tennessee
Secondary School Association, for which execution may issue if necessary. It is SO
ORDERED.

                                          PER CURIAM




                                           -3-